Citation Nr: 1422380	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  12-29 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the Appellant's net worth and income are excessive and a bar to the receipt of improved death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Veteran served on active duty from November 1939 to January 1944.  He died in November 1995.  The Appellant is the Veteran's surviving spouse.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2011 decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At time the Appellant filed the May 2010 claim, she had a life expectancy of 7.5 years. 

2.  The Appellant had a net worth of $82,633.49 in August 2010 and a net worth of $80,187.33 in August 2012.

3.  In May 2010, income received from the Social Security Administration (SSA) and pension totaled $2,084.30 a month; monthly expenses for reasonable maintenance totaled $3,911.40 a month.

4.  Given the Appellant's life expectancy and potential rate of depletion it is reasonable that part of the corpus of her estate will be consumed for the Appellant's maintenance.



CONCLUSION OF LAW

The Appellant's net worth is a bar to the receipt of improved death pension benefits.  
38 U.S.C.A. §§ 1502, 1521, 1522 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.274, 3.275 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  VA has met its duty to notify and assist the Appellant in this case.  

The RO issued VCAA notice in October 2010 which informed the Appellant of the evidence necessary to substantiate a claim for death pension, to include special monthly pension.  Additionally notice was provided in April 2009 and the Appellant was asked to provide information about additional sources of income, monthly expenses, and the fair market value of certain assets.  Evidence of record includes income and expense reports provided by the Appellant, statements from banking and financial institutions, and lay statements.  The Appellant and her representative have not identified any additional evidence that needs to be obtained.  Accordingly, the Board finds that VA has fulfilled its duties to notify and assist the Appellant in substantiating her claim. 




Law and Analysis for Evaluating Net Worth 

Death pension benefits are generally available for surviving spouses as a result of a veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  An appellant is entitled to such benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the claimant meets specific income and net worth requirements. 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4), 3.274.

In order to receive benefits, a claimant must meet the net worth requirements found in 38 C.F.R. § 3.274 and not have an annual income in excess of the maximum annual pension rate as specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1502, 1521(j); 38 C.F.R. §§ 3.3(a), 3.23, 3.274.  Pension will be denied (or discontinued) when the corpus of the estate is such that under all the circumstances, including consideration of the annual income, it is reasonable that some part of the corpus of such estate be consumed for a surviving spouse's maintenance.  38 U.S.C.A. 
§ 1522(a); 38 C.F.R. § 3.274(c). 

The terms "corpus of estate" and "net worth" are interchangeable, and mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the appellant, except the appellant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the appellant's reasonable mode of life.  See 38 C.F.R. § 3.275(b).

In determining whether the estate should be used for the surviving spouse's maintenance, factors to be considered include family income, whether the property can be readily converted into cash at no substantial sacrifice, life expectancy, the number of qualifying dependents, and the potential rate of depletion, including spending due to unusual medical expenses.  38 C.F.R. § 3.275(d); see also 38 C.F.R. § 3.274(a).

"Reasonable Maintenance" includes not only housing, food, clothing, and medical care sufficient to sustain life, but such items beyond the bare necessities as well as other requirements reasonably necessary to provide those conveniences and comforts of living suitable to and consistent with a reasonable mode of life. 
See 38 C.F.R. § 3.250(b)(1).

The Appellant filed a claim for VA death pension benefits, to include special monthly pension based on the need for aid and attendance or housebound status in May 2010.  The RO denied the claim, finding that the Appellant's net worth was excessive and was a bar to entitlement to death pension benefits.  See 38 U.S.C.A. §§ 1521, 1522.  The Appellant contends that the RO has incorrectly assessed the value of her assets in determining net worth.  

After a review of all the evidence, lay and medical, the Board finds, with consideration of the Appellant's life expectancy and the potential rate of depletion of her net worth, it is reasonable that some part of the corpus of her estate will be consumed for her maintenance.  See 38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274(a).  

At time the Appellant filed the May 2010 claim, she had a life expectancy of 7.5 years.  See VA ADJUDICATION PROCEDURE MANUAL, M21-1MR, Part V., iii, Ch. 1, Section J (Life Expectancy Table for Net Worth Determinations).    

The Board finds that the Appellant had a total monetary net worth of $82,633.49 in August 2010 and a total monetary net worth of $80,187.33 in August 2012.  In conjunction with the May 2010 claim, the Appellant identified assets totaling $78,720.00 in the form of money held in mutual funds and in a checking account; however, a June 2010 statement from Quester Asset management identified mutual funds with an estimated net worth of $79,697.00 and an August 2010 bank statement identified a balance of $2,936.49 held in checking.  Accordingly, the Board finds that the Appellant had a net worth of approximately $82,633.49 in August 2010.  

In a February 2012 notice of disagreement, the Appellant's daughter contends that the values of the Appellant's mutual funds are variable.  She reported that assets for the Appellant totaled $62,966.80 but did not submit financial documents to verify the reported amount.  While the Appellant's daughter indicated a reduction in the Appellant's overall net worth, the Board finds that the amounts reported in February 2012 are inconsistent with amounts identified on updated financial records received in September 2012.  Accordingly, the Board finds that the Appellant's daughter is not credible or accurate in reporting total assets held by the Appellant and the Board has given more probative weight to amounts reported in statements from the Appellant's banking and financial institutions.  The Appellant submitted updated financial information in September 2012, to include June 2012 statements from PIMCO and Blackrock, identifying account values of $59,514.32 and $5,883.59, respectively, and an August 2012 checking account balance of 14,789.42.  Based on this documentation, the Board finds that as of August 2012, the Appellant had a total net worth of $80,187.33.  

The corpus of an appellant's estate or net worth also includes the market value of all real and personal property owned by the Appellant, except for the appellant's dwelling.  See 38 C.F.R. § 3.275(b).  In a February 2011 notice letter, the Appellant was asked, in pertinent part, to report the market value of all property she owned, "except the house you live in" and "your vehicle."  In a February 2011 response, the Appellant indicated that the only property she owned of value was her home, and a car that was not functioning.  

In the May 2010 claim, the Appellant identified a monthly income of $2,084.30, consisting of Social Security Administration (SSA) benefits, and pension payments from GM.  The Appellant also identified monthly expenses for reasonable maintenance totaling $3911.40 a month.  This included the cost of care at an assisted living facility in the amount of $3600.00 a month, as well as payments for medical insurance and prescription copays.  As of May 2010, the Board finds that the cost of the Appellant's reasonable maintenance exceed reported income by $1827.30 a month, or $21,926.40 annually.  The Board finds, however, based on records from banking and other financial institutions, that the Appellant's overall monetary net worth was reduced by less than $3000 over a period of approximately two years from August 2010 to August 2012, inconsistent with the $21,926.40 annual deficit indicated by the reported income and reported expenses identified in the May 2010 claim for benefits.  Accordingly, the Board finds that the Appellant has not credibly or accurately reported all potential sources of income in this case, and that her income is greater than what was reported in May 2010.  

Based on the Appellant's actuarial life expectancy of 7.5 years as of the date of the claim, her assets in the amount of $82,633.49 in August 2010 and $80,187.33 in August 2012, the Board finds that the Appellant's monetary assets would sustain her for a period of approximately 3.7 years.  Thus, the Board finds that it is reasonable that some part of the corpus of the Appellant's estate will be consumed for her maintenance.  The Board finds, based on all the factors discussed above, to include the Appellant's monetary net worth of $82,633.49 in August 2010 and $80,187.33 in August 2012, her life expectancy, and the potential rate of depletion of her net worth, it is reasonable that some part of the corpus of the Appellant's estate will be consumed for her maintenance.38 C.F.R. § 3.274(c) (2013).  For these reasons, the Board finds that for the entire appeals period, the Appellant's net worth is excessive and is a bar to improved death benefits.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Appellant's claim.   See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  

Because the Board is denying the Appellant's claim for improved death pension benefits based on her net worth, the Board need not address whether her income would also be a bar to the receipt of benefits as there is no reasonable possibility that it would change the outcome of the appeal.  


ORDER

The Appellant's net worth is a bar to the receipt of improved death pension benefits.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


